Bond, J.
This suit is upon a note for $500, alleged to have been made by defendant to the Gossard Investment Company on November 1, 1890, due November 1, 1892, with ten per cent interest, payable semiannually, and assigned for value to plaintiff on the second of February, 1891. The answer denies, under oath, the execution of the note’in suit. There was a judgment for defendant, from which plaintiff appealed.
Promissory note: plea non est factum: instructiion: verdict. It is assigned for error that the trial court refused an instruction “that there is no evidence in this case that the Gossard Investment Company or any of its officers had any authority from the plaintiff to collect the note in suit at the time of its alleged payment.’’’ There was no error in this ruling. The issue presented by the answer was as to the execution of the note in suit. It is not claimed that said note was paid. It is averred’ that another note made by defendant’s grantor, James G. White, was paid by defendant, but the defense to the note in suit is solely that it was not the act of defendant, nor signed by his authority.
No complaint being made as to the instructions on the issue of non est factum, the verdict of the jury is conclusive. The judgment will, therefore, be affirmed.
Judge Biggs concurs; Judge Bland not sitting.